Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-8, 11-13 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuritsyn et al. (2014/0306115) in view of Chien et al. (2018/0173117).

	It is noted that an exhaust port arranged in the chamber as recited in claims 1, 19 and 20; and the exhaust port which is located on a side opposite to the EUV condensing mirror with respect to a plane perpendicular to a line passing through a first focal point and a second focal point of the spheroidal reflective surface, the plane including a position of the second nozzle as recited in claim 2 are not disclosed in the Kuritsyn et al. (2014/0306115) extreme ultraviolet chamber apparatus. 
Locating the exhaust port in the chamber on a side opposite to the EUV condensing mirror with respect to a plane including a position of the second nozzle, perpendicular to a line passing through a first focal point and a second focal point of the spheroidal reflective surface is considered to be obvious variation in design, since it is well known in the art that Chien et al. (2018/0173117) discloses, in figs. 1-6, an extreme ultraviolet apparatus having exhaust ports 28A, 28B located in a chamber 46 on a side .
Claims 9-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Moriya et al. (2009/0250641), Hori et al. (2020/0033739), and Labetski et al. (2020/0089124) disclose an extreme ultraviolet apparatus using a gas for removing debris on a collector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881